Citation Nr: 1703236	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-16 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The Veteran is seeking special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound.  

Remand is required to obtain updated VA treatment records.  The VA treatment records associated with the Veteran's claims file are dated to March 2015.  However, a November 2015 VA Medical Center report of hospitalization indicates that the Veteran was admitted for six days regarding his service-connected schizophrenia.  As these VA records are relevant to the pending claim for SMC, the Veteran's updated VA treatment records should be obtained and associated with the claims file. 

Also, VA treatment records note that the Veteran is enrolled in vocational rehabilitation; however, no vocational rehabilitation records have been associated with the claims file.  VA treatment records from May 2010 also note that the Veteran receives Social Security disability benefits.  The claims file contains request forms from the Social Security Administration for VA psychiatric records, but there are no records Social Security records in the claims file.  To ensure that all relevant records are associated with the claims file, the Veteran's vocational rehabilitation records and Social Security Administration records should be obtained and associated with the claims file.  



Accordingly, the case is remanded for the following actions:

1.   The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of the Veteran's response, the RO must attempt to obtain:

a) The Veteran's VA treatment records dated from March 2015 to the present;

b) The Veteran's VA Vocational Rehabilitation file;

c)  All records from SSA associated with the award of SSA disability benefits.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance of another person or by reason of being housebound must be readjudicated.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




